133 F.3d 1377
11 Fla. L. Weekly Fed. C 1030
Lydia Kay ONISHEA;  Renee Brown;  Carrie White;  ArthurHoward;  Arion Davis, et al., Plaintiffs-Appellants,v.Joe S. HOPPER, Commissioner of the Alabama Department ofCorrections;  Shirlie Lobmiller, Warden of the JuliaTutwiler Prison for Women;  Steve Dees, Warden of theLimestone Correctional Facility;  Lynn Harrelson, Warden ofthe Kilby Prison;  Correctional Health Care, Inc., Healthcare provider of the Alabama Department of Corrections, etal., Defendants-Appellees,Stewart M. Hughey;  Adam Lamar Robinson;  Chuck Stoudemire,Intervening Defendants-Appellees.
No. 96-6213.
United States Court of Appeals,Eleventh Circuit.
Jan. 23, 1998.

Ayesha N. Khan, Margaret Winter, ACLU National Prison Project, Washington, DC, for Plaintiffs-Appellants.
Elizabeth A. Seaton, Whitman-Walker, Washington, DC, for amicus curiae.
David Byrne, Jr., J. Elizabeth Kellum, Robison & Belser, P.A., Montgomery, AL, Alice Ann Byrne, Dept. of Correction/Legal Div., Montgomery, AL, for Defendants-Appellees.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 4, 1997, 11th Cir., 126 F.3d 1323).
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Phyllis A. Kravitch has elected to not participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)